OPINION

Per Curiam:

Richard Martin was convicted of three counts of sexual assault and also adjudicated an habitual criminal. He was sentenced to life imprisonment with the possibility of parole on Counts I and II, the terms to run consecutively; life imprisonment with possibility of parole for Count III, the sentence to run concurrently with Count I; and life imprisonment with the possibility of parole on the habitual criminal charge, to run concurrently with the first three counts.
Appellant contends that the separate sentence imposed for being an habitual criminal was erroneous. The state concedes that the habitual criminal sentence was erroneously imposed. However, the state argues that we need not disturb the sentences imposed on Counts I, II, and III. We agree. Accordingly, on the authority of, and for the reasons stated in, Lisby *375v. State, 82 Nev. 183, 414, P.2d 592 (1966), we vacate the sentence imposed for the habitual criminal adjudication, and affirm the sentences on Counts I, II, and III.
Additional issues raised by appellant are without merit and need not be addressed.
Affirmed as modified.